Dewey, J.
The only inquiry in the present case is that as to the rule of assessing damages in a case like the present. There has been a breach of the bond. A judgment has been recovered against the plaintiff by a third person, as owner of the property, to the amount of the full penalty of the bond; and *341that judgment has been discharged by the plaintiff in the manner set forth in the bill of exceptions, and the defendant, although requested to satisfy the same, has neglected and refused so to do.
A distinction has sometimes been taken between the cases of a bond that the officer “ shall not sustain any damage or mo • lestation whatever ” by reason of doing the act for which the bond was given; and a bond to save the obligee “ from liability, or legal charge, and from all suits; ” holding as in the case of Gilbert v. Wiman, 1 Comst. 550, that under the first form of obligation a mere judgment without satisfaction by the obligee would not authorize the recovery of the amount of the same against the obligor; while under the latter form of condition a mere judgment against the obligee would be quite sufficient foundation to recover the amount of the same, as was held in Webb v. Pond, 19 Wend. 423; Rockfeller v. Donnelly, 8 Cow. 623; Chace v. Hinman, 8 Wend. 452; and Warwick v. Richardson, 10 M. & W. 284.
The obligation in the present case resembles more the last class, and, as an indemnity to an officer who should not be required to advance his own money for the benefit of his employer, it would seem reasonable that upon a judgment being rendered against the officer, and the rights of all parties fixed, a recovery to the full amount of the judgment might properly be had. This case does not however present that simple question. It is a case of a judgment recovered, and that judgment satisfied, but not by payment of the same in cash. The plaintiff, it appears, upon the neglect and refusal of the defendant to satisfy the execution, was arrested thereon and carried before a magistrate, the execution being in due form levied upon his body, and subjecting him to, discharge himself as a poor debtor or be committed to jail. Subsequently the plaintiff discharged the judgment by conveying certain land of little value, and assigning to the creditors in the execution the bond in suit in the present action.
In this state of the facts, the defendant insists that the recovery in this action upon the bond should be limited to the actual *342damages sustained by the officer, which is found to be forty dollars. This is not, as we think, the true view of the case. The judgment was not discharged merely by the forty dollars, or that which constitutes that basis of that calculation. The assigning of this bond for the benefit of the creditors was a substantial part of the satisfaction. It was no less a payment of the residue of the liability, that the plaintiff was able to discharge that judgment by assigning this bond in part satisfaction. It would have been quite as easy for the parties to have avoided all objections of this character, by the plaintiff giving his negotiable note to the judgment creditors, and assigning to them this bond as collateral security for the payment of the note. But we think that this was unnecessary, and that the creditors were authorized to take the assignment of the bond in discharge of the judgment, and that the same may be now made available to them through the obligee of the bond, and by a suit in his name.
The objection that the defendant may yet be liable to the owner of the property as a joint wrongdoer, and as such may be charged in an action of tort, is entirely obviated if the present action is maintainable for the full amount of the judgment, as the damages for the original wrongful taking will have been fully satisfied.
Interest may be properly added to the penal sum of the bond in the present case. There exists no reason for any deduction from the penalty of the bond on account of expenditures by the defendant in defending the suit against the officer. The actual recovery was to an amount that will exhaust the bond.

Exceptions overruled.